      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA,                          §
                                                       §
                           Plaintiff,                  §
                                           §
 v.                                        §        CASE NO.: 7:20-CV-317
                                           §
 3.392 ACRES OF LAND, MORE OR LESS,        §
 SITUATE IN STARR COUNTY, STATE OF         §
 TEXAS; AND THE UNKNOWN HEIRS OF           §
 JUAN ANTONIO SILVA, ET AL.,               §
                                           §
                    Defendants.            §
____________________________________________________________________________

                           JOINT STATUS REPORT
____________________________________________________________________________

        COME NOW, the United States of America (“Plaintiff”) and Eloy Silva, Jr., Richie Silva

(aka Richard Eric Silva), John Silva (aka John Anthony Silva), Rodolfo Cantu (aka Rodolfo Cantu,

Jr.), Robert Cantu, Richard A. Cantu, Idalia Paula Silva Ruiz, Lila Silva de la Garza (aka Lilia

Silva De La Garza), and Araceli Garcia Silva ("Defendants") and file this status report in

accordance with the Court’s July 22, 2021 Order. 1

                                        PROCEDURAL HISTORY

     1. This is a condemnation case for the border fence/infrastructure project involving land in

        Starr County, Texas.

     2. On October 13, 2020, the United Stated filed the Notice, 2 Complaint,3 and Declaration of

        Taking. 4


1
  Dkt No. 54.
2
  Dkt No. 3.
3
  Dkt No. 1.
4
  Dkt No. 2.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 2 of 11




    3. On October 13, 2020, the Court entered an Order setting an initial pretrial and scheduling

        conference for December 15, 2020. 5 However, the Court subsequently canceled this

        initial pretrial conference in its December 11, 2020 order. 6 The Court ordered the United

        States to add all known interested parties to this case and provide proof of service of all

        named Defendants to the Court or provide good cause for its failure to do so by January

        4, 2021.

    4. On December 2, 2020, request for Summons were filed with the Court. 7

    5. On December 2, 2020, Summons were issued by the Court. 8

    6. On December 4, 2020, the United States filed an Affidavit of Service for Texas Workforce

        Commission. 9

    7. On December 4, 2020, the United States filed its Joint Discovery/Case Management Plan

        (JDCMP). 10

    8. On December 7, 2020, the United States filed an Affidavit of Service for Lila Silva de la

        Garza (aka Lilia Silva De La Garza. 11

    9. On December 7, 2020, the United States filed an Affidavit of Service for Idalia Paula Silva

        Ruiz. 12

    10. On December 8, 2020, the United States filed an Affidavit of Service for Live Oaks

        Edinburg, LLC. 13




5
  Dkt No. 4.
6
  Dkt No. 15.
7
  Dkt No. 7.
8
  Dkt No. 8.
9
  Dkt No. 10.
10
   Dkt No. 9.
11
   Dkt No. 11.
12
   Dkt No. 12.
13
   Dkt No. 13.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 3 of 11




     11. On December 8, 2020, the United States filed an Affidavit of Service for Ameida Salinas,

        Star County Tax Assessor-Collector. 14

     12. On December 14, 2020, the United States filed a Certificate of Commencement of Service

        by Publication to commence service by publication for Live Oaks Edinburg, LLC, Bruce

        Simon, Texas Workforce Commission, the Unknown Heirs of Juan Antonio Silva, the

        Unknown Heirs of Eloy Silva, the Unknown Heirs of Lucila Silva Cantu, the Unknown

        Heirs of Andres Hinojosa, Lilia Silva de la Garza, and Idalia Paula Silva Ruiz. 15

     13. On December 28, 2020, the United States filed its Opposed Motion to Add Party

        Defendants, Richard A. Cantu, Robert Cantu, Rodolfo Cantu, John Silva (aka John

        Anthony Silva), Richie Silva (aka Richard Eric Silva), and Eloy Silva Jr. 16

     14. On January 4, 2021, the United States filed its First Status Report to provide status of

        service to the Court 17

     15. On January 7, 2021, the Court granted the United States’ motion to add Richard A. Cantu,

        Robert Cantu, Rodolfo Cantu (aka Rodolfo Cantu, Jr.), John Silva (aka John Anthony

        Silva), Richie Silva (aka Richard Eric Silva), and Eloy Silva Jr. as defendants in this case.

        Additionally, the Court ordered the parties to appear for an initial pretrial and scheduling

        conference on March 16, 2021, and to file a joint discovery/case management plan by

        March 5, 2021. The Court further ordered the United States to provide proof of service on

        Richard A. Cantu, Robert Cantu, Rodolfo Cantu (aka Rodolfo Cantu, Jr.), John Silva (aka




14
   Dkt No. 14.
15
   Dkt No. 16.
16
   Dkt No. 17.
17
   Dkt No. 18.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 4 of 11




        John Anthony Silva), Richie Silva (aka Richard Eric Silva), and Eloy Silva, Jr. to the Court

        or provide good cause for its failure to do so by February 12, 2021. 18

     16. On January 15, 2021, the United States filed its request for Summons for the recently added

        parties. 19

     17. On January 15, 2021, the Summons were issued for the recently added parties. 20

     18. On January 15, 2021, the United States filed its Notice of Filing Amended Schedule G. 21

     19. On January 15, 2021, the United States filed its Certificate of Publication. 22

     20. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation,

        terminating the national emergency at the Southern Border Wall and directing a careful

        review of all resources appropriated or redirected to construct a southern border wall

        through the development of a plan for the redirection of funds concerning the southern

        border wall. 23

     21. The plan for the redirection of funds concerning the southern border wall was expected to

        be developed within 60 days from the date of the proclamation and accordingly, Plaintiff’s

        position as to the taking in this case was to be determined upon completion and entry of

        the referenced Plan for Redirecting Funding and Repurposing Contracts. 24

     22. On January 21, 2021, the United States filed an Affidavit of Service for Richard A. Cantu. 25




18
   Dkt No. 19.
19
   Dkt No. 20.
20
   Dkt No. 21.
21
   Dkt No. 22.
22
   Dkt No. 23.
23
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
24
   Id.
25
   Dkt No. 24.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 5 of 11




     23. On February 1, 2021, the United States filed an Affidavit of Service for John Silva (aka

        John Anthony Silva). 26

     24. On February 1, 2021, the United States filed an Affidavit of Service for Richie Silva (aka

        Richard Eric Silva). 27

     25. On February 1, 2021, the United States filed an Affidavit of Service for Robert Cantu. 28

     26. On February 3, 2021, the United States filed a Declaration of Not Found for Eloy Silva

        Jr. 29

     27. On February 3, 2021, the United States filed a Declaration of Not Found for Rodolfo Cantu

        (aka Rodolfo Cantu, Jr.). 30

     28. On February 12, 2021, the United States filed its Second Status Report. 31

     29. On March 4, 2021, the United States filed “Opposed Motion for Continuance of the Joint

        Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference

        Pursuant to Fed. R. Civ. P. 26(f).” 32

     30. On March 11, 2021, the United States filed a Certificate of Commencement of Service by

        Publication to commence service by publication for Eloy Silva Jr. and Rodolfo Cantu (aka

        Rodolfo Cantu, Jr.). 33

     31. On March 29, 2021, the United States filed its Certificate of Publication for Eloy Silva Jr.

        and Rodolfo Cantu (aka Rodolfo Cantu, Jr.). 34




26
   Dkt No. 25.
27
   Dkt No. 26.
28
   Dkt No. 27.
29
   Dkt No. 28.
30
   Dkt No. 29.
31
   Dkt No. 30.
32
   Dkt No. 32.
33
   Dkt No. 34.
34
   Dkt No. 35.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 6 of 11




     32. Between March 23 and 25, 2021, the United States contacted Richard A. Cantu via telephone

        calls and emails. Richard A. Cantu indicated that he was representing himself and although

        not acting as a legal representative, he was the spokesperson for purposes of settlement

        negotiations for Defendants: Eloy Silva, Jr., Richie Silva (aka Richard Eric Silva), John

        Silva (aka John Anthony Silva), Rodolfo Cantu (aka Rodolfo Cantu, Jr.), Robert Cantu,

        Idalia Paula Silva Ruiz, and Lila Silva de la Garza (aka Lilia Silva De La Garza (aka Lilia

        Silva De La Garza. Richard A. Cantu was updated on the case and settlement negotiations

        were discussed subject to the final determination of the United States to move forward with

        construction plans or revestment of the Subject Property. If the Government was not

        permitted to move forward as initially planned, Richard A. Cantu, on behalf of the

        Defendants in this case, indicated they were interested in revestment of the interests in the

        land.

     33. The United States served Rodolfo Cantu (aka Rodolfo Cantu, Jr.) and Eloy Silva, Jr., via

        publication in accordance with Fed. R. Civ. P. 71.1(d)(3)(B), on March 12, 2021, March

        19, 2021, and March 26, 2021. 35

     34. On April 2, 2021, the United States filed its Joint Discovery/Case Management Plan

        (JDCMP). 36

     35. On April 2, 2021, the United States filed its Third Status Report. 37

     36. On April 5, 2021, the United States filed Notice of Disclaimers executed by Bruce M.

        Simon 38 and Live Oak Edinburg, LLC. 39




35
   Id.
36
   Dkt No. 37.
37
   Dkt No. 36.
38
   Dkt No. 38.
39
   Dkt No. 39.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 7 of 11




     37. On April 7, 2021, Assistant United States Attorney, J. Parker Gochenour, was designated

        as Lead Counsel in this matter in place of Assistant United States Attorney, Manuel Muniz

        Lorenzi. 40

     38. On April 8, 2021, this Court dismissed Bruce M. Simon and Live Oak Edinburg, LLC,

        from this case. 41

     39. On April 12, 2021, the United States filed a Notice of Disclaimer executed by Texas

        Workforce Commission. 42

     40. On May 4, 2021, the United States filed its Unopposed Motion to Dismiss the Unknown

        Heirs of Andres Hinojosa, Unknown Heirs of Juan Antonio Silva, Unknown Heirs of

        Lucila Silva Cantu, and Unknown Heirs of Eloy Silva. 43

     41. On May 10, 2021, the United States filed its Unopposed Motion to Add Party Defendant:

        Araceli Garcia Silva. 44

     42. On May 11, 2021, the United States filed its Fourth Status Report. In its Status Report, the

        United States indicated title in the “original” taking had been resolved. 45

     43. On May 13, 2021, the United States filed a Notice of Disclaimer executed by Defendant

        Starr County Tax Assessor Ameida Salinas. 46

     44. On May 19, 2021, this Court granted the United States’ Motion to Add Party Defendant.

        Araceli Garcia Silva was added as a party Defendant. At the same time, this Court

        dismissed the Unknown Heirs of Andres Hinojosa, the Unknown Heirs of Juan Antonio

        Silva, the Unknown Heirs of Lucila Silva Cantu, and the Unknown Heirs of Eloy Silva.


40
   Dkt No. 40.
41
   Dkt No. 41.
42
   Dkt No. 42.
43
   Dkt No. 44.
44
   Dkt No. 45.
45
   Dkt No. 46.
46
   Dkt No. 47.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 8 of 11




        This Court further dismissed Ameida Salinas, Starr County Tax Assessor-Collector and the

        Texas Workforce Commission. 47

     45. On May 19, 2021, the United States filed a Waiver of Service of Judicial Process, executed

        by Araceli Garcia Silva. 48

     46. Between June 1 and June 9, 2021, the United States contacted Defendant, Richard A.

        Cantu, who serves as spokesperson also for Araceli Garcia Silva. Richard A. Cantu

        indicated, all remaining named party Defendants: Eloy Silva, Jr., Richie Silva (aka Richard

        Eric Silva), John Silva (aka John Anthony Silva), Rodolfo Cantu (aka Rodolfo Cantu, Jr.),

        Robert Cantu, Richard A. Cantu, Idalia Paula Silva Ruiz, Lila Silva de la Garza (aka Lilia

        Silva De La Garza), and Araceli Garcia Silva, would be in favor of a settlement agreement.

        Specifically, the named party Defendants reached an agreement with the United States “to

        acquire in fee both the original takings (the 1.939-acre parcel identified as RGV-RGC-

        1003 and the 1.453 acre parcel RGV-RGC 1005) along with 10.357 remainder acres that

        are adjacent to and which lie South of the 1.939 (RGC-1003) acre tract and the 5.081

        remainder acres that are adjacent to and which lie South of the 1.453 (RGC-1005) tract, for

        the total sum of $65,905.00.” It was explained to Defendants that the United States would

        move forward with the taking and an additional deposit would need to be made into the

        registry of the Court per the agreement reached.

     47. On June 10, 2021, the United States filed its Joint Discovery/Case Management Plan

        (JDCMP). 49




47
   Dkt No. 48.
48
   Dkt No. 49.
49
   Dkt No. 51.
      Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 9 of 11




     48. On June 28, 2021, the United States deposited $46,314.00 as additional just compensation

        in this case. 50

     49. On July 9, 2021, Hilda M. Garcia Concepcion filed a Notice of Appearance. 51

     50. In accordance with the Court’s oral order at the parties’ July 20, 2021 status conference,

        the Court ordered the United States to file a status report by August 17, 2021 unless

        dismissal documents are filed before that date. 52

                                           STATUS UPDATE

     51. At the Status Conference on July 9, 2021, the parties advised the Court that they were

        discussing and working towards agreed upon language in the dismissal documents to be

        filed in this case. On July 28, 2021, the parties all agreed on the revised language. All

        parties have been served and both title and just compensation in the “original” taking are

        resolved between the parties.

     52. As part of the settlement and agreement reached between the parties, the United States will

        be acquiring additional unanticipated acreage from the remainder tract. Currently, because

        of the settlement between the parties, the United States is obtaining a survey for the

        substantial additional amount of land in this taking. Both the survey and clear title in the

        “new” taking will ensure correct property boundaries and owners are included in an

        Amended Declaration of Taking. Once the survey and the metes and bounds description

        are acquired, the United States will amend the Declaration of Taking to identify the total

        acreage to be acquired by the United States from the Defendants. The parties will then file

        the necessary documents to close the case on this Court’s docket. The parties anticipate



50
   Dkt No. 52.
51
   Dkt No. 53.
52
   Dkt No. 54.
    Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 10 of 11




       filing a “Joint Motion for Entry of Order Establishing Just Compensation and Disbursing

       Funds in Deposit in the Court’s Registry” after the Amended Declaration of Taking is

       filed.




AGREED TO AS TO FORM AND SUBSTANCE:

FOR DEFENDANTS:                                        FOR PLAINTIFF:

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

s/ Lilia Silva De La Garza by permission       By: s/ J. Parker Gochenour________
LILIA SILVA DE LA GARZA                            J. PARKER GOCHENOUR
                                                   Assistant United States Attorney
s/ Idalia Paula Silva Ruiz___ by permission        Southern District of Texas No. 3620167
IDALIA PAULA SILVA RUIZ                            Virginia Bar No. 90069
                                                   11204 McPherson Road, Suite 100A
s/ Richard A. Cantu____ by permission              Laredo, Texas 78045
RICHARD A. CANTU                                   Telephone: (956) 586-8758
                                                   Facsimile: (956) 618-8016
s/ Robert Cantu________ by permission              E-mail: James.Gochenour@usdoj.gov
ROBERT CANTU                                       Attorney for the United States of America

s/ Rodolfo Cantu, Jr.___ by permission
RODOLFO CANTU, JR.

s/ John Anthony Silva___ by permission
JOHN ANTHONY SILVA

s/ Eloy Silva, Jr._______ by permission
ELOY SILVA, JR.

s/ Richard Eric Silva____ by permission
RICHARD ERIC SILVA

s/ Araceli Garcia Silva________ by permission
ARACELI GARCIA SILVA
    Case 7:20-cv-00317 Document 56 Filed on 08/16/21 in TXSD Page 11 of 11




                                CERTIFICATE OF SERVICE

       I, J. Parker Gochenour, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on August 16-17, 2021, I mailed a true and correct copy of the foregoing

document to all parties for whom the United States has contact information.



                                             By:     s/J. Parker Gochenour
                                                     J. PARKER GOCHENOUR
